DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 8/24/21, the following is a final office action. Claims 1-20 are cancelled. Claims 21, and 28 are amended. Claims 21-34 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-29, 32-34 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being obvious over de Oliveira et al (US 20200151717 A1), and further in view of White et al (US 20180268394 A1).

The applied reference, de Oliveira et al, has a common applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AlA 35 U.S.C. 102(e). This rejection under pre-AlA 35 U.S.C. 103(a) might be overcome by: (1) a showing under that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AlA 35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AlA 35 U.S.C. 103(c) as prior art in a rejection under pre-AlA 35 U.S.C. 103(a). See MPEP §§ 2146 et seq.

As per claim 21, de Oliveira et al discloses:

receiving, at venue system associated with a venue hosting an event, portable consumer device information comprising a primary account number (PAN) from a portable consumer device used by a user; (de Oliveira et al (US 20200151717 A1): Abstract Paragraph - ABTX: The utility of a portable consumer device is extended by allowing account holders the ability to gain entry into access-controlled venues (e.g., baseball or soccer game, cinema, public transit) using a portable consumer device that is associated with an account that was used to purchase the admission or tickets to the event at the access-controlled venue);

generating a cryptogram using the received primary account number and event specific information associated with the event, (Abstract, Techniques disclosed allow cardholder authentication in a non- payment setting that enables cardholder’s access to a location or a specific event. A first validation cryptogram is generated in the purchase cycle and is stored.);

the validation cryptogram generated using the primary account number and an event derivation key that is unique to the event, ([0072] FIG. 3 shows a high level diagram of a method for generating a validation cryptogram. At s310, a merchant validation server or a venue validation server receives account data, event-specific data, and/or merchant data. Account data may be a PAN, expiration date, verification value, etc. Event-specific data may be an event ID, event date, etc. Merchant data may include a merchant identifier. At s320, the merchant validation server generates encryption keys. In one embodiment, a host security module (HSM) is used to generate encryption keys. At s330, the account data, event-specific data, and/or merchant data may be formatted using logical operations, concatenation, etc.;  [0073] At s340, the account, event-specific, and/or merchant data is encrypted using the encryption keys. Then, that combination may be encrypted with a key. At s350, logical operations (e.g., XOR) may be performed to combine data. S340 and s350 may be repeated for each type of input data (account, event-specific, and/or merchant data), and the encryption step may comprise a series of encryption steps, as described in further detail below. For example, account data may be encrypted using an encryption key, and the output of that encryption may be combined with event-specific data. At s360, the validation cryptogram is either (a) stored in a validation cryptogram database, if the cryptogram was generated as part of the purchase cycle, or (b) compared to values in a validation cryptogram database, if the cryptogram was generated as part of the validation cycle); and 
allowing, by a processor of an event terminal associated with the venue system, the user to enter the event based at least in part on comparing of the cryptogram with the
validation cryptogram, (Claim 48 of de Oliveira et al discloses “a validation cryptogram; accessing, by the one or more processors, a validation cryptogram database that includes a plurality of stored validation cryptograms that were previously generated when users purchased permission to access the access controlled event; verifying, by the one or more processors, that the generated validation cryptogram matches one of a plurality of stored validation cryptograms that was previously generated when the user purchased permission to access the access controlled event; and opening a physical barrier to permit the user to access the access controlled event only after the generated validation cryptogram is verified to match one of the stored validation cryptograms”);

wherein allowing the user to enter the event includes instructions to open
a physical barrier associated with the event, ([0069] At s280, an access permissions message is generated. Either the point of validation terminal, venue validation terminal, and/or merchant validation terminal may generate this message or portions of this message, In one embodiment, the access permission message may contain an instruction to open a physical barrier (such as a gate or turnstile) coupled to the point of validation terminal)

De Oliveira et al does not disclose the following limitations, however, White et al discloses: identifying pre-purchase order information for a pre-purchase order for event merchandise or event services associated with the portable consumer device, (White, [0049] In FIG. 2, a cardholder 200 is shown interfacing a cash card 202 to a load device 204 for the off-line load transaction. The purpose of this transaction is to increment the pre-authorized balance stored in the cash card 202 so that the cash card 202 may be used for subsequent off-line purchase transactions. Typically, the load transaction is funded by the cardholder 200 delivering cash to an attendant (not shown) who operates the load device 204 and who may be, for example, a bank employee or a retail store employee. The amount of cash delivered by the cardholder 200 may be sufficient to cover the amount loaded into the cash card 202 plus a transaction fee); and

validating, by the venue system, that the user had previously completed the pre-purchase , (based at least in part on comparing the cryptogram with a validation cryptogram, the validation cryptogram associated with the pre-purchase order and stored in a validation database after the pre-purchase but before receiving the PAN for the event, (White, [0133] The generation and verification of the cryptogram may be performed in accordance with conventional security practices employed in connection with "topping-up" pre-authorized payment cards. In verifying the cryptogram, the load device 204 may perform a cryptographic calculation to produce a result that is supposed to match the cryptogram received from the cash card 202. If the result of the cryptographic calculation by the load device matches the cryptogram received from the cash card 202, then the cryptogram is considered to have been verified.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by White in the systems of de Oliveira et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 22, 29, de Oliveira et al discloses:

wherein the portable consumer device information further comprises a hardware identifier, ([0058] Portable consumer device information may include a primary account number (PAN), credit card number, expiration date, card verification value (e.g., CVV, dCVV, CID), hardware identifier (e.g., SIM card number).

As per claims 25, 32, de Oliveira et al discloses:

wherein the portable consumer device information is stored on the portable consumer device or stored on a server in communication with the venue system, (When a consumer scans his or her portable consumer device at the event gate reader, the portable consumer device is authenticated and validated against information stored at the server.)

As per claims 26, 33, de Oliveira et al discloses:

wherein the validation server is in communication with the venue system, ([0043] The merchant validation server (MVS) may include one or more computers. The MVS may be compliant with the PCI DSS and PCI PA-DSS specifications. The MVS may generate a validation cryptogram after the original purchase payment transaction is authorized. After generating a validation cryptogram, the MVS stores the validation cryptogram to a database containing valid validation cryptogram values (validation cryptogram database 136), which can be distributed to the proper computer systems or devices at the event venue.)

As per claims 27, 34, de Oliveira et al discloses:

wherein the validation server and the venue system are at the venue, ([0046] The venue subsystem 155 may include a venue validation server 142, a validation cryptogram database 144, a transaction database 146, and one or more point of validation terminals 140.)

As per claim 28, this claim recites limitations similar to those disclosed in independent claim 1, and therefore are rejected for similar reasons.

Claims 23-24, 30-31 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being obvious over de Oliveira et al (US 20200151717 A1), and further in view of White et al (US 20180268394 A1), and further in view of Gibson (US 20100133339 A1).

As per claims 23, 30, de Oliveira et al does not disclose the following limitation, however, Gibson discloses:

further comprising generating a notification to instruct an employee of the venue to deliver the event merchandise to a location in the venue associated with the PAN, (Gibson ([0108] In response to the LMS request, the seller may be contacted by an agent of the network-based system 110 via telephone or other contact method and provided with additional selling information. Depending on the time remaining before the event, the seller may be instructed to ship or physically deliver the tickets to an LMS center associated with the network-based system 110. Typically, the location of the LMS center will be in close proximity to the event venue. The seller also may select to physically deliver the tickets to the LMS center. When physical delivery of the ticket to the LMS center is required or selected, the seller may be provided with the location of the LMS center, driving or walking directions to the LMS center, and/or a map showing the LMS center.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gibson in the systems of de Oliveira et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 24, 31, de Oliveira et al does not disclose the following limitation, however, Gibson discloses:

further comprising generating a notification to instruct an employee of the venue to prepare the event merchandise for pickup by the user in response to receiving the portable consumer device information,, (Gibson, [0102] When a courier and shipping method is selected by the buyer, the seller may be notified and presented with a printable shipping label for the courier and logistics for providing the tickets to the courier. For example, the network-based system 110 may automatically determine the closest courier facility in proximity to the seller and may allow and arrange for the courier to retrieve the tickets. In such cases, the network-based system 110 may communicate relevant information (e.g., seller address, delivery address, pick-up day and time frame) to the courier in order to coordinate ticket retrieval.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gibson in the systems of de Oliveira et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 






Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. 
Applicant respectfully submits that the cited references fail to disclose, teach, or suggest all the features of amended independent claim 21, and specifically “recites, among other things, “validating, by the venue system, that the user had previously completed the pre-purchase order based at least in part on comparing the cryptogram with a validation cryptogram, the validation cryptogram associated with the pre-purchase order and stored in a validation database after the pre-purchase order but before receiving the PAN for the event, the validation cryptogram generated using the primary account number and an event derivation key that is unique to the event.” .  Applicant argues that White appears to broadly describe verifying a cryptogram using a cryptographic calculation without providing the details of such a calculation.
With regard to independent clam 28, this claim recites similar limitations to those of ind3ependent claim 21 and is therefore still rejected or similar reasons. 
With regard to dependent claims 22, 25-27, 29 and 32-34, each depend from one of the amended independent claims 21 and 28 and are still rejected for at least depending from rejected independent claims.
With regard to dependent claims 23-24 and 30-31, each depend from one of the amended independent claims 21 and 28 and are still rejected for at least depending from rejected independent claims.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 10, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628